Citation Nr: 1739569	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with spondylosis and intervertebral disc disease involving the right sciatic nerve.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 1984 with 11 months and 12 days of prior inactive service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In March 2017, the Veteran and his spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge, and a transcript has been associated with the electronic record.  

While the RO adjudicated a claim of entitlement to service connection for deteriorated low back discs, a March 2011 VA examination report reveals a diagnosis of degenerative disc disease of the lumbar spine with spondylosis and intervertebral disc disease involving the right sciatic nerve.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue on appeal is as stated on the first page of this decision.


FINDING OF FACT

The evidence is in equipoise as to whether the degenerative disc disease of the lumbar spine with spondylosis and intervertebral disc disease involving the right sciatic nerve is related to in-service low back symptomatology.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim on appeal for entitlement to service connection for a low back disability is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  

Analysis

The March 2011 VA examination report reflects a diagnosis of degenerative disc disease of the lumbar spine with spondylosis and intervertebral disc disease involving the right sciatic nerve.  The examiner noted that the intervertebral disc syndrome caused bladder dysfunction and erectile dysfunction.  Davidson element (1), current disability, is established.

The Veteran's service treatment records show that he was treated from February to October 1983 for low back symptomatology diagnosed as mechanical low back pain and chronic mild back strain.  Davidson element (2), in-service disease or injury, is met.

As for medical nexus, there is conflicting medical evidence.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

In a November 2011 medical opinion, the March 2011 VA examiner opined that it is less likely than not that the Veteran's chronic back pain is associated with his military service.  The examiner noted that it is less likely than not that his in-service mechanical low back pain is associated with the degenerative disc disease because there are no available medical records between 1983 and 2010.  The examiner added that it is less likely than not that his in-service low back pain is associated with the chronic back pain that he has been having since 1994 because there are no available medical records to determine cause and effect.

In March 2012 statement, the Veteran's private treating doctor noted that he had been treating the Veteran for over five years for chronic back pain with degenerative disc disease.  The doctor noted that the Veteran injured his lower back while lifting heavy cables in 1983 during service and that since then the Veteran has suffered fluctuating back pain, depending on his level of activities.  The doctor opined that due to its chronic nature, the back pain is most likely the result of the 1983 injury.

Both opinions provide adequate bases.  Given the conflicting medical opinions with their respective bases, the Board finds that the evidence is in equipoise as to whether the degenerative disc disease of the lumbar spine with spondylosis and intervertebral disc disease involving the right sciatic nerve is related to in-service low back symptomatology.  Therefore, the Board has resolved doubt in the Veteran's favor, and finds that service connection is in order.  38 U.S.C.A. §§ 1131, 5107.










ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine with spondylosis and intervertebral disc disease involving the right sciatic nerve



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


